          Case 1:13-cv-07997-VEC Document 135 Filed 07/16/20 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 7/16/2020
 -------------------------------------------------------------- X
 JOYCE DE LA ROSA,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :   13-CV-7997 (VEC)
                            -against-                           :
                                                                :        ORDER
 650 SIXTH AVE TREVI LLC and THE MEN'S                          :
 WEARHOUSE, INC.,                                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 25, 2020, the Court informed the parties it intended to set a new trial

date as soon as trials became feasible again (Dkt. 134);

        IT IS HEREBY ORDERED THAT:

    1. Trial in this case will begin on October 13, 2020 at 10:00 a.m. The Court will conduct

        the trial through a videoconferencing system. The Court is able to use Skype, but will

        entertain another suggested platform. Zoom is not an acceptable platform on which to

        conduct the trial.

    2. No later than July 31, 2020, the parties must meet and confer and submit a letter

        indicating: (i) their preferred videoconference platform on which to conduct trial and (ii)

        their preferred manner of handling trial exhibits.

    3. A teleconference is scheduled for August 3, 2020 at 11:00 a.m. The parties must appear

        for the conference by calling (888) 363-4749, using the access code 3121171 and the

        security code 7997.
       Case 1:13-cv-07997-VEC Document 135 Filed 07/16/20 Page 2 of 2




SO ORDERED.
                                          _________________________________
Date: July 16, 2020                       VALERIE CAPRONI
      New York, NY                         United States District Judge




                                      2
